Title: To Benjamin Franklin from Margaret E. Stevens, 12 October 1779
From: Stevens, Margaret Emma
To: Franklin, Benjamin


Dear Sir/New Norfolk Street Grosvenor SquareOctober 12th 1779
I am sensible the favor I am about to ask of you require many apoligizes, & yet when I consider that you are never so happy as when you have an opportunity of shewing your humanity, & of communicating happiness to others: I flatter myself you will pardon the liberty I take; As I was the other day expressing the sense I had of the politeness, & civility I receiv’d from you during my stay at Paris; a Gentleman entreated I wou’d entercede with you, in behalf of a Mr. Currie, who was a Captn. of an english privateer, & is now a prisonner at Tours in Turenne; he wishes much to have him exchanged, & if that is not to be done, that he may have leave of absence to return to England; be so good therefore dear Sir to interest yourself in favor of Mr. Currie, if what I have asked is proper to be granted, & if not to excuse my error; & to beleive me to be with the greatest respect Dear Sir, Your Most obedient, & Sincere Humble Sert
M: E: Stevens
please to present my best Compts. to Mr. Franklin
 
Addressed: A Monsieur / Monsieur Franklin / à Passy
Notation: Stevens Oct. 12. 1779.
